    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 1 of 9 PageID #:210



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
                 v.                               )       No. 19 C 7626
                                                  )
                                                  )       Chief Judge Rebecca R. Pallmeyer
NASEEM AKHTER                                     )
a/k/a Nasem Akhtar,                               )
                                                  )
                       Defendant.                 )

                                    MEMORANDUM OPINION

       Naseem Akhter became a naturalized American citizen in December 2009. In this action

under 8 U.S.C. § 1451(a), filed on November 19, 2019. the United States seeks to revoke the

order admitting Defendant Akhter to U.S. citizenship and to cancel Akhter’s Certificate of

Naturalization. Akhter responded to the complaint with an answer that asserts six purported

affirmative defenses. The government moves to strike these defenses and, for the reasons stated

here, the motion is granted in part and denied in part, without prejudice to the court’s consideration

of Mr. Akhter’s substantive arguments: that he was unaware of the entry of an in absentia removal

order at the time he sought adjustment to his status, and that any inconsistencies in his asylum

application were immaterial to his obtainment of lawful permanent residency status and,

subsequently, citizenship.

                                          BACKGROUND

       In June 1997, Naseem Akhter, a native of Pakistan, filed Form I-589, “Application for

Asylum and for Withholding of Deportation” (“asylum application”) with the Immigration and

Naturalization Service (“INS”). (Compl. [1] ¶ 8.) The Government alleges that Akhter filed his

application using the name Nasem Akhtar. Akhter admits that he filed an asylum application, but

denies ever using the name Nasem Akhtar. (Answer [7] ¶ 8.) On July 7, 1997, the Government

alleges Akhter met with an INS official for an interview in support of his application; Akhter admits


                                                  1
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 2 of 9 PageID #:211



this, as well, but denies having received notice of the interview in the mail. (Id. ¶ 12.) Days later,

on July 16, 1997, the INS referred Akhter’s asylum application to the immigration court, which, on

July 28, 1997, issued and mailed a Form I-862 Notice to Appear, initiating removal proceedings

against Akhter on the ground that he was an alien present in the United States without

authorization. (Compl. ¶ 15.) The Government asserts it mailed the Notice to the same address

to which it had sent notice of the asylum interview. (Id. ¶ 16.) Akhter, who denied having received

a mailed notice of the interview, alleges that he “was not aware” of the removal proceedings.

(Answer ¶ 17.)     He did not appear at the September 8, 1997 removal hearing and was

subsequently ordered removed in absentia. (Compl. ¶ 17.)

       Mr. Akhter did not leave the country. On October 10, 1997, Joan Torres filed a Form I-

130, “Petition for Alien Relative” (“visa petition”), and a Form I-485, “Application to Register

Permanent Residence or Adjust Status” (“adjustment application”), on behalf of Mr. Akhter,

asserting that she had married him on September 23, 1997 and that he had never been the

subject of an exclusion or deportation proceeding. (Compl. ¶ 20.) Akhter contends that in October

1997 he was unaware of any deportation or removal orders. (Answer ¶ 22.) It appears there was

no action on the 1997 petition and application, and that the marriage to Ms. Torres did not last.

On April 11, 2000, Christina Akhter, who had married Mr. Akhter, submitted another Form I-130

visa petition and another Form I-485 application for adjustment on his behalf. (Compl. ¶ 27.) On

January 16, 2002, INS approved Mr. Akhter’s second adjustment application. (Id. ¶ 35.) The

Government alleges it did so “after previously denying Defendant’s first adjustment application”;

it does not say when that earlier denial occurred. (Id.)

       Seven years passed. On September 10, 2009, U.S. Citizenship and Immigration Services

(“USCIS”), successor to INS, received a Form N-400, “Application for Naturalization”

(“naturalization application”), filed by Mr. Akhter. (Id. ¶ 36.) On December 16, 2009, Akhter was

interviewed by USCIS, answered questions and signed the application under oath. (Id. ¶¶ 50,




                                                  2
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 3 of 9 PageID #:212



51.) USCIS approved his naturalization application, and on December 21, 2009, Akhter was

admitted to U.S. citizenship. (Id. ¶¶ 52, 53.)

          In this action, filed last year, the Government seeks to strip Akhter of his citizenship. The

Government alleges that each of the immigration-related forms filed by or on behalf of Mr. Akhter,

subsequent to his initial 1997 asylum application, contains factual information that is inconsistent

with that first application. This alleged conflicting information includes, inter alia, his name

(Nasem Akhtar vs. Naseem Akhter), date of birth (July 1972 vs. July 1970), and the date, place,

and manner of his entry into the United States. The inconsistencies are alleged only as compared

to the 1997 asylum application, not as compared among any of the various subsequent forms

filed between 1997 and 2009.

          Akhter has filed an answer in which he denies having concealed material facts or made

any willful misrepresentations. He has presented this central argument, and others, by way of

five affirmative defenses 1: (1) the court lacks jurisdiction under 8 U.S.C. § 1451(a); (2) the court

lacks jurisdiction under 28 U.S.C. § 1331; (3) the claims are barred by estoppel and laches;

(4) Akhter was unaware of the removal order when he filed for adjustment of status and

naturalization; and (5) the alleged false statements would not preclude an award of citizenship.

The Government now moves to strike those defenses, arguing that each is insufficient as a matter

of law.

                                             DISCUSSION

          The court “may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” FED. R. CIV. P. 12(f). “As a general rule, motions to strike are

disfavored and rarely granted because striking a portion of a pleading is a drastic remedy and

because it often is sought by the movant simply as a dilatory or harassing tactic.” Meridian Sec.



          1     A sixth Affirmative Defense simply sets forth Mr. Akhter’s responses to the
individual allegations of the complaint.



                                                   3
     Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 4 of 9 PageID #:213



Ins. Co. v. Roberts, No. 19-CV-00884, 2020 WL 1065465, at *1 (S.D. Ill. Mar. 5, 2020) (citing

Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)). Accordingly,

“[a]ffirmative defenses will be stricken only when they are insufficient on the face of the pleadings.”

Heller Fin, 883 F.2d at 1294.

        As noted, Akhter has asserted five purported defenses. The parties’ briefs devote much

of their attention to just one: the third affirmative defense, in which Akhter contends the complaint

is barred by the doctrines of laches and estoppel. The court agrees that the remaining defenses

require little discussion.

        A.      First and Second Defenses

        The contention that the court lacks jurisdiction to hear this case is a non-starter: A district

court has jurisdiction to hear civil cases brought by the United States, 28 U.S.C. § 1345, and has

specific jurisdiction to consider a claim for revocation of a certificate of naturalization. 8 U.S.C.

§ 1451(a). See United States v. Kumpf, 438 F.3d 785, 788 (7th Cir. 2006) (citing United States

v. Wittje, 422 F.3d 479, 485–86 (7th Cir. 2005)). The motion to strike those defenses is granted.

        B.      Fourth and Fifth Defenses

        Akhter’s assertions that he was unaware of the removal order when he applied for

adjustment of his status, and that the alleged false statements would not have been a basis for

denial of citizenship, are, at root, an argument that the government cannot meet its burden under

§ 1451(a), which requires a showing that citizenship was “procured by concealment of a material

fact or by willful misrepresentation.” See 8 U.S.C. § 1451(a) (emphasis supplied). As explained

in Kungys v. United States, 485 U.S. 759 (1988), the Government may seek denaturalization on

the basis of concealments or misrepresentations only if those misrepresentations are both willful

and material. A “concealment or misrepresentation is material if it ‘has a natural tendency to

influence, or was capable of influencing, the decision of’ the decisionmaking body to which it was

addressed.” 485 U.S. at 770. As this court understands Akhter’s position, he contends that his

alleged false statements were not significant enough to have influenced the INS. Although this


                                                  4
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 5 of 9 PageID #:214



contention need not be included in a defense, it is hardly impertinent or scandalous. The court

concludes an order striking those defenses is unwarranted. 2

       C.      Third Defense

       That leaves, for the court’s consideration, only the third affirmative defense, in which Mr.

Akhter invokes laches and estoppel. To apply equitable estoppel against a party, the following

four elements must be satisfied: “(1) the party to be estopped knows the facts; (2) that party

intended for his conduct to be acted upon or acted in such a manner that the party asserting

estoppel had a right to believe he intended as such; (3) the party asserting estoppel was ignorant

of the facts; and (4) the party asserting estoppel reasonably relied on the other's conduct to his

substantial injury.” Matamoros v. Grams, 706 F.3d 783, 793 (7th Cir. 2013) (citations omitted). A

party asserting estoppel against the government must further demonstrate “affirmative

misconduct.” Id. (quoting Solis–Chavez v. Holder, 662 F.3d 462, 471–72 (7th Cir.2011)). To

establish a laches defense, an alien “must show the government’s lack of diligence and resulting

prejudice.” United States v. Valenzuela, 931 F.3d 605, 608 (7th Cir. 2019) (citation omitted).

               1.      Estoppel

       The court notes, initially, that Defendant has not identified, even in general terms, the

circumstances that might support such a defense. The Seventh Circuit has yet to decide whether

the heightened Twombly/Iqbal standard applies to affirmative defenses, Sarkis’ Café, Inc. v. Sarks

in the Park, LLC, 55 F. Supp. 3d 1034, 1040 (N.D. Ill. 2014), but a number of district courts have

suggested it does. See Maui Jim, Inc. v. SmartBuy Guru Enters., 386 F. Supp. 3d 926, .937–38

(N.D. Ill. 2019) (collecting cases). In any event, even if the pleading standards for an affirmative


       2        Akhter’s fourth and fifth defenses may be understood as “negative defenses” rather
than “affirmative defenses.” As discussed in text, these defenses are, effectively, denials of the
Government’s claim for relief. The court recognizes that a “negative defense” is not prohibited by
Rule 8. See Kohler v. Islands Restaurants, LP, 280 F.R.D. 560, 567 (S.D. Cal. 2012) (citing FED.
R. CIV. P. 8(b)); Rexel USA, Inc. v. Bragg, No. 19 CV 35, 2019 WL 8301697, at *1 (S.D. Ind. Oct.
24, 2019) (citing Rule 8(c)); see also Amy St. Eve & Michael A. Zuckerman, The Forgotten
Pleading, 7 FED. CTS. L. REV. 152, 167 (2013).



                                                 5
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 6 of 9 PageID #:215



defense do not match those that govern complaints, this court would expect Akhter to identify

facts that, in his view, would support such defenses. 3 He has not done so.

       Whatever factual allegations may be made in support of these defenses, the Government

argues that they fail as a matter of law. In support, the Government cites Fedorenko v. United

States, 449 U.S. 490, 516–18 (1981), where the Court held that when the Government has met

its burden to show that a naturalized citizen procured citizenship illegally or by willful

misrepresentation of material facts, the district court has no “equitable discretion to refrain from

entering a judgment of denaturalization.” Significantly, the Fedorenko Court was not addressing

equitable defenses; the words “defense,” “estoppel,” or “laches” do not appear anywhere in the

opinion. Instead, in Fedorenko, the district court had construed the denaturalization statute to

allow an inherent degree of equitable discretion; it held that it could deny the government’s request

for denaturalization on equitable grounds “even if the defendant was guilty of making material

misstatements and omissions.” United States v. Fedorenko, 597 F.2d 946, 948 (5th Cir. 1979).

       In this case, the Government argues that the Supreme Court’s rejection of that conclusion

precludes a defendant in a denaturalization case from invoking any equitable defense. Indeed,

the parties have not identified, nor has this court found, any case in which laches or estoppel

operated to defeat a denaturalization case. See also Gutierrez v. Gonzales, 458 F.3d 688, 691

(7th Cir. 2006) (observing, in a challenge to removal proceedings, that “The Supreme Court has

never affirmed a finding of estoppel against the government. And that is not for lack of review.

The Court, in fact, has ‘reversed every finding of estoppel that [it has] reviewed.’ ”), cited in


       3       Does he contend that the government had constructive knowledge of the 1997
removal proceeding but nonetheless processed his citizenship application? Gave false
assurances about his submissions? Do his defenses rest solely on the passage of time? How
has he been prejudiced? Akhter hints at the answer to some of these questions in his response
brief. He contends there that he “did not receive proper notice of this deportation proceeding,”
and that “when he applied for citizenship . . . he should have been informed he had an in absentia
removal order.” (Akhter’s Response Memo [19] at 4. 6.) The court expresses no views on
whether those allegations are adequate to support a defense, but notes that they do not appear
in Akhter’s answer.



                                                 6
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 7 of 9 PageID #:216



Matamoros v. Grams, 706 F.3d 783 (7th Cir. 2013); Savoury v. United States Att’y Gen., 449 F.3d

1307, 1318 (11th Cir. 2006) (“The Supreme Court has specifically declined to apply estoppel

against the government in several cases in the immigration context.”) (collecting cases). Some

courts appear to have closed the door on any laches defense in a case seeking denaturalization. 4

       Other courts, however, including those cited by the Government (Mot. to Strike [11] at 2

n.1), have not drawn such a bright line barring equitable defenses in immigration cases. In Mudric

v. Att’y Gen. of U.S., 469 F.3d 94, 99 (3d Cir. 2006), the Third Circuit explicitly noted, “we

acknowledge that the doctrine of equitable estoppel can apply to the government in the

immigration context,” but held that the elements were not met in that case, where plaintiff sought

review of a deportation order. Similarly, affirming denial of application for naturalization in Turfah

v. USCIS, 845 F.3d 668 (6th Cir. 2017) the Sixth Circuit noted, “the Supreme Court has held that

the government cannot be estopped from denying naturalization unless the government has

committed ‘affirmative misconduct’ during the alien’s application process,” and that the petitioner

there had not made such a showing. 845 F.3d at 675 (emphasis added). In Schwebel v. Crandall,

967 F.3d 96 (2d Cir. 2020), a German citizen and long-time resident of the United States

successfully challenged the denial of her application for lawful permanent resident status.

Affirming that ruling, the Second Circuit observed that, in “exceptional circumstances,” such as

those in the case before it, the court would apply “equitable estoppel in the immigration context

to remedy ‘unintentional injustices’ imposed ‘upon the naive albeit honest alien who is

understandably unfamiliar with the labyrinthine intricacies of our immigration laws.’” 967 F.3d at

103 (citing Corniel-Rodriguez v. INS, 532 F.2d 301, 304 (2d Cir. 1976)). The Ninth Circuit, too,

has recognized that “[t]he government in immigration cases may be subject to equitable estoppel


       4       See, e.g., United States v. Mandycz, 447 F.3d 951, 965 (6th Cir. 2006) (“[T]he
‘primary holding’ of Costello, we have already decided, is that ‘laches [is] inapplicable.’ ”) (quoting
United States v. Weintraub, 613 F.2d 612, 618–19 (6th Cir.1979)); United States v. Wang, 404 F.
Supp. 2d 1155, 1158–59 (N.D. Cal. 2005); United States v. Schuk, 565 F. Supp. 613, 615 (E.D.
Pa. 1983).



                                                  7
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 8 of 9 PageID #:217



if it has engaged in affirmative misconduct.” Salgado-Diaz v. Gonzales, 395 F.3d 1158, 1165 (9th

Cir. 2005), opinion amended on reconsideration, No. 02-74187, 2005 WL 553046 (9th Cir. Mar.

10, 2005). The Seventh Circuit has held that “to estop the government, the party must also show

that the government committed affirmative misconduct,” and has never read Fedorenko to limit

this principle in the context of denaturalization. Turkhan v. Lynch, 836 F.3d 843, 848 (7th Cir.

2016) (quoting United States v. Anaya–Aguirre, 704 F.3d 514, 520 (7th Cir. 2013)) (recognizing

estoppel in a removal context).

               2.     Laches

       Courts likewise have not read Fedorenko as barring a laches defense to a denaturalization

action as a matter of law. Instead, courts have treated the question as an open issue, and decided

cases on the basis that the individual fighting denaturalization is unable to establish the factual

elements of laches. Thus, in United States v. Kairys, 782 F.2d 1374, 1384 (7th Cir. 1985), the

Seventh Circuit specifically declined to reach the issue of whether laches could bar a

denaturalization action because it concluded that the defendant in that case had not established

the requirements of laches: specifically, a showing of lack of diligence on the part of the

Government, and prejudice on the part of defendant. Kairys cited Costello v. United States, 365

U.S. 265 (1961), where the Supreme Court observed that lower courts had refused to recognize

laches as a defense in denaturalization proceedings, but declined to reach the issue because the

facts did not support such a defense. 365 U.S. at 283–84 (“Depriving him of his fraudulently

acquired privilege, even after the lapse of many years, is not so unreasonable as to constitute a

denial of due process.”); see also United States v. Valenzuela, 931 F.3d 605, 609 (7th Cir. 2019)

(declining to adopt a categorical rule that laches never applies in civil denaturalization cases).

accord United States v. Dang, 488 F.3d 1135, 1144 (9th Cir. 2007) (“assuming that laches is a

permissible defense, Dang did not make out the required elements of the defense”); United States

v. Lemos, No. 08 Civ. 11144 (KMW), 2010 WL 1192095, *2–3 (S.D.N.Y. Mar. 26, 2010) (holding

that the Supreme Court left open the question of whether laches can ever bar a denaturalization


                                                8
    Case: 1:19-cv-07626 Document #: 26 Filed: 12/08/20 Page 9 of 9 PageID #:218



action, but stating that it would be “difficult for a defendant who had obtained his citizenship

through fraud to establish prejudice on the ground that he changed his position as a result of the

Government's delay in pursuing denaturalization”).

       The case before this court has not progressed beyond the pleading stage.                   The

Government has not yet been given the opportunity to meet the “heavy burden” of establishing

by “clear, unequivocal, and convincing evidence” that Akhter’s citizenship was illegally procured

within the meaning of 8 U.S.C. § 1451(a) and should be revoked. Fedorenko, 449 U.S. at 505

(citing Costello, 365 U.S. at 269, and Schneiderman v. United States, 320 U.S. 118, 125 (1943)).

Nor has Akhter been able to identify or prove circumstances that might support a laches or

estoppel defense. On a full factual record, the court may well conclude that the facts do not

support an such equitable defense to denaturalization. For now, the court concludes only that

such defenses are not barred as a matter of law.

                                           CONCLUSION

       The Government’s motion to strike affirmative defenses [11] is granted with respect to the

first, second, and third affirmative defenses and otherwise denied. Akhter has leave to re-file his

third affirmative defense within 21 days, to include a brief description of the facts in support of any

claim of estoppel or laches.

                                                       ENTER:




Date: December 8, 2020                                 _____________________________
                                                       REBECCA R. PALLMEYER
                                                       United States District Judge




                                                  9
